DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 03/18/2021.
Claims 1-20 are currently pending and have been examined.

Drawings
The drawings are objected to because Fig. 20 contains text that is to small, and text is located on a grey background that makes the text unreadable.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified system claim 11 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 11 recites the limitations of:
A system for collecting and managing multi-trigger parametric data, comprising:
a payout server including:
a payout communication interface operatively coupled to an external communication network and configured to receive invoices;
 a payout server computing device configured to process payments;
a payout server memory configured to store a first threshold and a first payout limits;
an accumulator configured to:
track a total amount of the received invoices;
determine that a total amount of the received invoices is greater than the first threshold;
in response to the total amount of the received invoices is determined to be greater than the first threshold, control the payout communication interface to provide the received invoices to the payout server computing device for processing payments;
determine that a total for the processed payments is equal to the first payout limits; and
in response to the total for the processed payments is determined to be equal to the first payout limits, control the payout communication interface to stop providing the received invoices to payout server computing device; and
a certification server including:
a certification communication interface operatively coupled to the external communication network and configured to receive parametric data from a parametric data station and transmit a signal for adjusting the first threshold to the payout communication interface;
a certification server memory configured to store parametric thresholds; and
a certification server computing device configured to:
determine that the received parametric data exceeds a parametric threshold;
in response to the received parametric data exceeding the parametric threshold, generate the signal to cause a reduction of the first threshold.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice specifically insurance.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1 and 11 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as “a payout server including: a payout communication interface operatively coupled to an external communication; a payout server computing device, a payout server memory an accumulator, a certification server including: a certification communication interface operatively coupled to the external communication network, a certification server memory, a certification server computing device, and specifically regrading claim 1 “a parametric data station including: a parametric data sensor configured to produce parametric data signal indicative of a measured parametric data value at a location of the parametric data station; a station computing device operatively connected to the parametric data sensor and configured receive the parametric data signal and produce parametric data corresponding to the parametric data signal; and a station communication interface operatively connected to the station computing device and the external communication network, and configured to receive the parametric data from the station computing device and transmit the parametric data to the external communication network;”  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0100] – [0107] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II).  
Furthermore the elements of “a parametric data station including: a parametric data sensor configured to produce parametric data signal indicative of a measured parametric data value at a location of the parametric data station; a station computing device operatively connected to the parametric data sensor and configured receive the parametric data signal and produce parametric data corresponding to the parametric data signal; and a station communication interface operatively connected to the station computing device and the external communication network, and configured to receive the parametric data from the station computing device and transmit the parametric data to the external communication network;”  in claim 1 represents mere data gathering similar to “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).” (MPEP 2106.05(g)).  The parametric sensors station and parametric sensor collect parametric data for use in the abstract idea and are discussed at a high level of generality, and therefore do not provide significantly more than the abstract idea.   Thus claims 1, and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-10, and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10, and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Prior Art Rejection
After search and consideration no prior art rejection is made at this time.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tofte (PG PUB US 2021/0192629 A1) teaches the use of unmanned aerial vehicles to collect data and determine whether the data reaches a threshold. However, Tofte does not teach reducing a first threshold when the related to invoices when the threshold related to sensor data is exceeded.  
Kaplan (PG PUB US 2018/0075537 A1) teaches an automated store risk and exposure based parametric risk transfer and rapid pooled resource transfer.  However, Kaplen does not teach reducing a first threshold related to the total amount of received invoices. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693    

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693